Citation Nr: 1707547	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  10-08 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2014; a copy of that transcript has been associated with the claims file.

This case was previously before the Board in October 2014 and August 2015.  This case was last before the Board in September 2016, when the issue of entitlement to service connection for a psychiatric disorder was remanded for additional development and clarification.  This case has been returned to the Board for further appellate review at this time.

The issue of entitlement to a higher disability rating for migraine headaches was raised by the record in a September 2014 VA Form 21-526b.  Although the Board referred this issue in the September 2016 remand, this issue has still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In March 2015, the Veteran submitted an authorization form for the Piedmont Psychiatric Center, and he indicated he had been hospitalized and treated at that facility for four days earlier that month.  Although the Veteran subsequently submitted prescription records from the Piedmont Psychiatric Center, attempts to obtain treatment records from this facility have not been made and the records have not been associated with the claims file.  Consequently, VA has not fulfilled its duty to assist in this case and a remand is necessary in order to attempt to obtain the identified private treatment records at this time.  On remand, VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Salem VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Attempt to obtain all pertinent records from the Piedmont Psychiatric Center as noted in the March 2015 authorization form, VA Form 21-4142a, and associate any records with the claims file.  If necessary, ask the Veteran to submit an updated or new authorization for those records as appropriate.  Additionally, ask the Veteran to identify any other private treatment he may have had for his psychiatric disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records, particularly from the Piedmont Psychiatric Center, cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.  

3.  If any further relevant records, either private or VA, are obtained and associated with the claims file, the AOJ should obtain an addendum opinion from the September 2016 examiner which addresses the newly-obtained records.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale. 

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


